Title: Commissioners of Bankruptcy: List of Candidates, on or before 5 June 1803
From: Jefferson, Thomas
To: 


          
            [on or before 5 June 1803]
          
          Jacob I. Cohen
          William Hull
          Wm. Vaughan for Portland
                    
          
            
              Worcester. 
              Samuel Flagg
            
            
              
              Abraham Lincoln
            
            
              
              Francis Blake
            
          
          
         